          Case 5:19-cv-01039-SM Document 21 Filed 08/06/20 Page 1 of 11




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA

    JUSTIN THOMPSON,                      )
                                          )
         Plaintiff,                       )
                                          )
    v.                                    )
                                          )    Case No. CIV-19-1039-SM
    ANDREW M. SAUL,                       )
    COMMISSIONER OF SOCIAL                )
    SECURITY ADMINISTRATION,              )
                                          )
         Defendant.                       )

                   MEMORANDUM OPINION AND ORDER

         Justin Thompson (Plaintiff) brings this action for judicial review of the

Commissioner of Social Security’s final decision that he was not “disabled”

under the Social Security Act. See 42 U.S.C. §§ 405(g), 423(d)(1)(A). The

parties have consented to the undersigned Magistrate Judge for proceedings

consistent with 28 U.S.C. § 636(b)(1)(B) and (C). See Docs. 9, 13.

         Plaintiff challenges the ALJ’s consideration of his mental limitations.

See Doc. 14. After a careful review of the record (AR), the parties’ briefs, and

the relevant authority, the court reverses the Commissioner’s decision and

remands for further administrative development. See 42 U.S.C. § 405(g).1




1      Citations to the parties’ pleadings and attached exhibits will refer to this
Court’s CM/ECF pagination. Citations to the Administrative Record (AR) will
refer to its original pagination.
        Case 5:19-cv-01039-SM Document 21 Filed 08/06/20 Page 2 of 11




I.    Administrative determination.

      A.    Disability standard.

      The Social Security Act defines “disability” as the “inability to engage in

any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or

which has lasted or can be expected to last for a continuous period of not less

than 12 months.” 42 U.S.C. § 423(d)(1)(A). “This twelve-month duration

requirement applies to the claimant’s inability to engage in any substantial

gainful activity, and not just [the claimant’s] underlying impairment.” Lax v.

Astrue, 489 F.3d 1080, 1084 (10th Cir. 2007) (citing Barnhart v. Walton, 535

U.S. 212, 218-19 (2002)).

      B.    Burden of proof.

      Plaintiff “bears the burden of establishing a disability” and of “ma[king]

a prima facie showing that he can no longer engage in his prior work activity.”

Turner v. Heckler, 754 F.2d 326, 328 (10th Cir. 1985). If Plaintiff makes such

prima facie showing, the burden of proof then shifts to the Commissioner to

show that Plaintiff retains the capacity to perform a different type of work and

that such a specific type of job exists in the national economy.




                                       2
       Case 5:19-cv-01039-SM Document 21 Filed 08/06/20 Page 3 of 11




     C.    Relevant findings.

           1.    Administrative Law Judge’s findings.

     The ALJ assigned to Plaintiff’s case applied the standard regulatory

analysis to decide whether Plaintiff was disabled during the relevant

timeframe. AR 15-26; see 20 C.F.R. § 404.1520(a)(4); see also Wall v. Astrue,

561 F.3d 1048, 1052 (10th Cir. 2009) (describing the five-step process). The

ALJ found Plaintiff:

     (1)   had not engaged in substantial gainful activity during the
           period from his alleged onset date of May 15, 2013, through
           his date last insured of December 31, 2017;

     (2)   had severe medically determinable impairments of
           degenerative disc disease, status post lumbar fusion,
           degenerative joint disease, and status post right shoulder
           arthroscopy; as well as the non-severe impairment of
           depressive disorder;

     (3)   had no impairment or combination of impairments that met
           or medically equaled the severity of a listed impairment;

     (4)   had the physical residual functional capacity (RFC)2 to
           perform light work as defined in 20 C.F.R. § 404.1567(b),
           except he was able to occasionally stoop and perform
           occasional overhead reaching with his upper right extremity;

     (5)   was capable of performing his past relevant work as a
           carpenter labor supervisor as that work is generally
           performed in the economy; and thus


2     RFC “is the most [a claimant] can still do despite [a claimant’s]
limitations.” 20 C.F.R. § 404.1545(a)(1).

                                     3
       Case 5:19-cv-01039-SM Document 21 Filed 08/06/20 Page 4 of 11




      (6)   had not been under a disability from May 15, 2013, the
            alleged onset date, through December 31, 2017, the date last
            insured.

See AR 17-25.

            2.    Appeals Council’s findings.

      The Social Security Administration’s Appeals Council denied Plaintiff’s

request for review, see id. at 1-6, making the ALJ’s decision “the

Commissioner’s final decision for [judicial] review.” Krauser v. Astrue, 638

F.3d 1324, 1327 (10th Cir. 2011).

II.   Judicial review of the Commissioner’s final decision.

      A.    Review standard.

      The court reviews the Commissioner’s final decision to determine

“whether substantial evidence supports the factual findings and whether the

ALJ applied the correct legal standards.” Allman v. Colvin, 813 F.3d 1326,

1330 (10th Cir. 2016). Substantial evidence is “more than a scintilla, but less

than a preponderance.” Lax, 489 F.3d at 1084; see also Biestek v. Berryhill,

139 S. Ct. 1148, 1154 (2019) (“It means—and means only—such relevant

evidence as a reasonable mind might accept as adequate to support a

conclusion.”) (internal quotation marks and citation omitted). A decision is not

based on substantial evidence “if it is overwhelmed by other evidence in the

record.” Wall, 561 F.3d at 1052 (citation omitted). The court will “neither


                                       4
        Case 5:19-cv-01039-SM Document 21 Filed 08/06/20 Page 5 of 11




reweigh the evidence nor substitute [its] judgment for that of the agency.”

Newbold v. Colvin, 718 F.3d 1257, 1262 (10th Cir. 2013) (citation omitted).

      B.    Issues for judicial review.

      Plaintiff asserts the ALJ failed to properly consider the opinions of the

State agency psychologists regarding Plaintiff’s mental health. Doc. 14, at 3-

9. The court agrees.

      C.    Analysis.

      Plaintiff argues the ALJ erred considering medical evidence relevant to

Plaintiff’s mental impairment at step four of the sequential evaluation. Id. At

step two of the evaluation, the ALJ considered and discussed Plaintiff’s mental

impairment of depression. AR 17-19. The ALJ ultimately found Plaintiff’s

medically determinable mental impairment caused no more than mild

limitation in any of the four function areas, concluding that Plaintiff’s mental

impairment was non-severe.       Id.; see also 20 C.F.R. § 1520a (discussing

evaluation of severity of mental impairments).

      Though the ALJ found Plaintiff’s mental impairment to be non-severe,

he was still required to consider its effects in formulating the RFC at step four.

See Wells v. Colvin, 727 F.3d 1061, 1065 (10th Cir. 2013) (“[I]n assessing the

claimant’s RFC, the ALJ must consider the combined effect of all of the

claimant’s medically determinable impairments, whether severe or not

                                        5
       Case 5:19-cv-01039-SM Document 21 Filed 08/06/20 Page 6 of 11




severe.”); accord 20 C.F.R. § 404.1545(a)(2); SSR 96-8p, 1996 WL 374184, at *5

(July 2, 1996). And in considering the effects of a non-severe impairment, the

ALJ may not “simply rely on his finding of non-severity as a substitute for a

proper RFC analysis.” Wells, 727 F.3d. at 1065; see also SSR 96-8p, 1996 WL

374184, at *4 (noting that criteria used at steps two and three of the analysis

to evaluate mental impairments are “not an RFC assessment,” and that “[t]he

mental RFC assessment used at steps 4 and 5 of the sequential evaluation

process requires a more detailed assessment”).        Additionally and “most

importantly,” “the ALJ’s ‘RFC assessment must include a narrative discussion

describing how the evidence supports each conclusion, citing specific medical

facts . . . and nonmedical evidence.’” Wells, 727 F.3d at 1065 (quoting SSR 96-

8p, 1996 WL 374184, at *7).

      Though the ALJ discussed Plaintiff’s depression at step four, it is

questionable whether the discussion meets the Tenth Circuit’s standard. See

AR 22-24.     After reviewing some medical evidence, Plaintiff’s hearing

testimony, and Plaintiff’s function report, the ALJ concluded that his decision

“reflects no severe mental impairment.” Id. at 24. Severity or non-severity,

however, is not the required analysis at step four; rather the analysis is

whether the effect of Plaintiff’s depression, in combination with Plaintiff’s



                                      6
        Case 5:19-cv-01039-SM Document 21 Filed 08/06/20 Page 7 of 11




other medically determinable impairments, mandates the inclusion of

limitations in Plaintiff’s RFC. The ALJ found Plaintiff’s mental impairment

imposed mild limitations in each of the four broad areas of mental functioning,

Id. at 18-19, yet his discussion of functional limitations includes only

references to physical impairments and limitations:

      Based on the foregoing, it is found that [the RFC] assessment is
      supported by [Plaintiff’s] progressively improved back and right
      shoulder impairments with generally intact physical examination
      and clinical findings.         Functional deficits related to the
      combination of [Plaintiff’s] musculoskeletal and arthritic
      complaints are accommodated with the stated exertional, postural,
      and manipulative limitations. The combined effects of [Plaintiff’s]
      impairments as reflected in persistent reports of pain support a
      finding that [Plaintiff] is limited to a reduced light exertional level
      as outlined above. In short, the evidence prior to the date last
      insured shows [Plaintiff’s] impairments could have precluded him
      from performing very heavy, heavy, and medium exertional work
      activity. However, the evidence of record in its entirety supports
      the finding that [Plaintiff] was able to perform a wide range of
      sedentary and light work as described in the [RFC].

Id. at 24-25.

      But the court need not determine whether the ALJ’s step-four discussion

of Plaintiff’s depression fulfilled his duty to determine Plaintiff’s mental RFC

because the specific conclusion the ALJ reached was unsupported by

substantial evidence and, therefore, reversal is required. See Wells, 727 F.3d

at 1069 (recognizing the ALJ’s limited step-four discussion might have been

adequate but reversing because such discussion was not supported by

                                        7
        Case 5:19-cv-01039-SM Document 21 Filed 08/06/20 Page 8 of 11




substantial evidence). Specifically, the ALJ’s discussion of medical evidence

relevant to Plaintiff’s mental health impairment is both incomplete and

inaccurate.

      Concerning Plaintiff’s mental health, the ALJ stated “[t]here is scant

evidence prior to the date last insured regarding outpatient mental health care

with largely unremarkable findings on serial examinations.” AR 22. The ALJ

discussed only four treatment records:

      On September 9, 2016, [Plaintiff] presented at OK Families First,
      stating he would like to learn coping skills and how to be less
      irritable. He presented as fully oriented, calm, cooperative, and
      with normal affect. His thought processes were normal and his
      memory was intact. Despite normal clinical findings, he was
      assessed with a major depressive disorder, single episode. He was
      not prescribed medication. In follow up on April 4, 2017, he related
      he had difficulty communicating with his children. When seen by
      his primary care provider on May 10, 2017, he stated he was
      feeling depressed about his family life and inability to work and
      was prescribed psychotropic medication. As of June 23, 2017, he
      reported improvement in his depressive symptoms with
      medication and did not wish to increase his low dosage that he was
      taking as the same was effective.

Id.

      The ALJ failed to note OK Families First continued to diagnose Plaintiff

with major depressive disorder at his assessments on October 19, 2016, and

April 4, 2017. See id. at 79, 91. The ALJ further failed to note that his primary

care physician, who treated Plaintiff’s mental health impairments, diagnosed


                                         8
        Case 5:19-cv-01039-SM Document 21 Filed 08/06/20 Page 9 of 11




Plaintiff with moderate Major Depressive Disorder on May 10, 2017, which

diagnosis the primary care physician continued to assess on June 23, 2017;

August 23, 2017; October 23, 2017; November 21, 2017; January 2, 2018; and

April 2, 2018.3 See id.at 479 (May 10, 2017), 517 (June 23, 2017), 573 (Aug. 23,

2017), 571 (Oct. 23, 2017), 570 (Nov. 21, 2017), 569 (Jan. 2, 2018), 568 (Apr. 2,

2018). Moreover, other than the March 15, 2016 treatment note when Plaintiff

established care with his primary care physician, each treatment note

reflecting that a psychiatric exam had been conducted shows the results of such

exam to include dysthymic and depressed mood. Compare id. at 481 (Mar. 15,

2016, mood euthymic), with id at 479 (May 10, 2017, mood dysthymic,

depressed), 518 (June 23, 2017, mood dysthymic, depressed), 573 (Aug. 23,

2017, mood dysthymic, depressed), 571 (Oct. 23, 2017, mood dysthymic,

depressed, one of pain). Additionally, though the ALJ is correct that Plaintiff

reported mild improvement of his depressive symptoms on June 23, 2017, the

ALJ failed to acknowledge subsequent times Plaintiff reported increased


3     Though January 2, 2018, and April 2, 2018, were after Plaintiff’s last
date insured, medical records that postdate the insured period may constitute
indirect evidence of a plaintiff’s condition during the insured period and,
therefore, should also be considered. See Baca v. Dep’t of Health & Human
Servs., 5 F.3d 476, 479 (10th Cir. 1993) (evidence beyond the date last insured
may be considered to the extent it sheds light on the nature and severity of
plaintiff’s condition during the insured period).

                                       9
       Case 5:19-cv-01039-SM Document 21 Filed 08/06/20 Page 10 of 11




symptoms and/or required adjustment of his mental health medications. See,

e.g., id, at 572 (Aug. 23, 2017), 570-72 (Oct. 23, 2017). Finally, the ALJ also

failed to acknowledge Plaintiff’s complaints of anxiety or his primary care

physician’s diagnoses of and treatment for same. See id. at 570-71 (Oct. 23,

2017), 570 (Nov. 21, 2017), 569 (Jan. 2, 2018), 568 (Apr. 2, 2018).

      Thus, the ALJ’s discussion of medical evidence relevant to Plaintiff’s

mental health was incomplete. And this deficiency resulted in inaccuracy. In

his explanation of why he rejected the findings and assessments of the two

State agency psychologists, the ALJ stated they were “not persuasive as they

are unsupported by the longitudinal record in its entirety and are inconsistent

with the serial mental status findings, treating medical records, function

reports, and objective medical evidence that establish no more than mild

functional limitation in any domain area.” Id. at 24. Because the ALJ failed

to discuss significant medical evidence evidencing Plaintiff’s depression and

anxiety, his conclusion is inaccurate and not supported by substantial

evidence. See SSR 96-8p, 1996 WL 374184, at *7 (“[An ALJ] must also explain

how any material inconsistencies or ambiguities in the evidence in the case

record were considered and resolved.”); cf. Wells, 727 F.3d at 1069 (remanding

when step-four conclusions were not supported by substantial evidence). While



                                       10
        Case 5:19-cv-01039-SM Document 21 Filed 08/06/20 Page 11 of 11




“an ALJ is not required to discuss every piece of evidence,” he must “discuss

the uncontroverted evidence he chooses not to rely upon, as well as

significantly probative evidence he rejects.” Clifton v. Chater, 79 F.3d 1007,

1009-10 (10th Cir. 1996); see also 20 C.F.R. § 404.1520(a)(3) (“We will consider

all evidence in your case record. . . .”). Here the ALJ’s discussion of the medical

record “ignored evidence . . . that would support a finding of disability while

highlighting evidence favorable to the finding of nondisability,” which is error.

Frantz v. Astrue, 509 F.3d 1299, 1302 (10th Cir. 2007). As such, the ALJ’s RFC

determination was flawed and remand is required.

III.   Conclusion.

       Based on the above, the court reverses and remands the Commissioner’s

decision.

       ENTERED this 6th day of August, 2020.




                                        11
